Order reversed, without costs, and the respondent commis-' sion’s determination annulled in a memorandum. Memorandum: The order appealed from should be reversed, without costs, and the respondent’s determination suspending the petitioner for 15 days for insubordination annulled, on the ground that in the present context the respondent’s regulation that its male personnel “ shall not allow their hair to grow to an undue length (italics supplied) is so vague and uncertain as to offend against constitutional demands of due process. (See, e.g., Ashton v. Ken*733tucky, 384 U. S. 195, 200; Giaccio v. Pennsylvania, 382 U. S. 399, 402-403; Baggett v. Bullitt, 377 U. S. 360; People v. O'Gorman, 274 N. Y. 284, 286-287; see, also, Westley v. Rossi, 305 F. Supp. 706, 713; Myers v. Arcata Union High School Dist., 269 Cal. App. 2d 549.) In this view we find it unnecessary to consider or pass upon the other constitutional arguments asserted by the petitioner. (See, e.g., Richards v. Thurston, 424 F. 2d 1281, 1284-1285, affg. 304 F. Supp. 449.)
Concur: Chief Judge Fold and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.